United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1317
Issued: January 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decision dated November 9, 2010 which denied her request
for reconsideration on the grounds that it was untimely filed and failed to establish clear
evidence of error. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision by
OWCP. The last merit decision of record was OWCP’s January 31, 2008 decision. Because
more than one year elapsed between the last merit decision to the filing of this appeal, the Board
lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that it was untimely filed and failed to demonstrate clear
evidence of error.
FACTUAL HISTORY
On September 27, 2007 appellant, then a 37-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed subtalar joint arthrodesis of the right
foot. She first became aware of her illness and of its relationship to her employment on
June 10, 2005. Appellant notified her supervisor on October 10, 2007. The employing
establishment controverted the claim and noted that she was not working at that time due to a
separate OWCP claim, File No. xxxxxx810.3
In an undated narrative statement, appellant reported that her duties as a mail carrier
involved walking, retrieving and sorting mail, standing and sitting for eight hours a day, five
days a week. She stated that she stretched ligaments on top of her right foot in 1979. Appellant
stated that in 1997 her physician informed her that she had a healed fracture which was
degenerative. She stated that on June 10, 2005 her physician told her she needed surgery on her
right foot because it was considered broken due to deterioration from arthritis which developed
in the otherwise healed fracture. Appellant stated that she had been working for the postal
service for 20 years and had been on light duty for 12 years from February 1994 to August 2005.
Appellant submitted an April 7 and July 30, 2003 medical report from Dr. Laurence H.
Altshuler, Board-certified in internal medicine, who diagnosed appellant with degenerative joint
disease of the right ankle.
In a September 20, 2007 medical report, Dr. Raymond L. Smith, a treating physician,
reported that he had been treating appellant since 2003 for right ankle pain. He noted that she
had complained of ankle pain for many years prior to being treated and that her symptoms
significantly worsened in August 2005. Dr. Smith diagnosed a degenerated subtalar joint with
malposition due to an old fracture of the posterior facet of the subtalar joint. On September 6,
2005 appellant underwent a subtalar joint arthrodesis but continued to have walking limitations
because of the fusion of the subtalar joint.
By letter dated October 19, 2008, the employing establishment controverted the claim. It
noted that appellant was off work due to claim No. xxxxxx810. The employing establishment
also reported that on March 13, 2007, appellant received a notice of removal from the agency
due to her refusal to accept a modified job offer which OWCP had deemed valid.4
3

OWCP accepted appellant’s February 1, 1993 occupational disease claim for right wrist and right shoulder
strains, File No. xxxxxx810. Under a separate claim, OWCP accepted appellant’s November 1, 2000 claim for
bilateral carpal tunnel syndrome, File No. xxxxxx350. The two cases were combined under master claim, File No.
xxxxxx810. OWCP also accepted a December 14, 2005 traumatic injury claim for sprain of neck under claim, File
No. xxxxxx027.
4

A removal arbitration hearing was held on October 2, 2007.

2

By letter dated November 15, 2007, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised of the medical and factual
evidence needed and asked that she respond to the provided questions within 30 days.
By letter dated December 14, 2007, Dr. Smith referred to his previously submitted
September 20, 2007 report and stated that appellant’s condition was probably exacerbated by her
job condition as a mail carrier.
By decision dated January 31, 2008, OWCP denied appellant’s claim because the
evidence failed to establish that the claimed medical condition was related to the accepted workrelated events.
On January 30, 2009 appellant requested reconsideration of OWCP’s decision. She
stated that a medical report from Dr. Smith was forthcoming. In a January 30, 2009 return to
work note, it was noted that appellant was seen by Dr. Smith on January 14, 2009.
By decision dated February 19, 2009, OWCP denied appellant’s request for
reconsideration finding that she neither raised substantive legal questions nor included new and
relevant evidence.
On August 19, 2009 appellant requested reconsideration of OWCP’s decision.5 She
submitted an undated narrative statement which repeated her medical and work history.
In an August 19, 2009 note, Dr. Smith reported that appellant’s employment duties had
caused aggravation and acceleration of joint pain associated with the fusion site and adjacent
areas.
By letter dated October 29, 2010, appellant resubmitted her previous medical reports of
record.
By decision dated November 9, 2010, OWCP denied appellant’s reconsideration request
as untimely filed and failing to establish clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.6 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.7
5

Appellant also sent an August 19, 2009 reconsideration request to the Board. By letter dated August 28, 2009,
the Board requested clarification on whether she was seeking reconsideration from OWCP or an appeal to the
Board. By letter dated September 17, 2009, appellant responded that she sought reconsideration by OWCP. Based
upon appellant’s stated intention, the Board did not docket an appeal of the February 19, 2008 decision.
6

20 C.F.R. § 10.607(a).

7

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

3

OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the claimant’s application for review shows clear evidence of error on the part
of OWCP in its most recent merit decision. To establish clear evidence of error, a claimant must
submit evidence relevant to the issue decided by OWCP. The evidence must be positive, precise
and explicit and it must manifest on its face that OWCP committed an error.8
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.9
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.10 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.11 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.12 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.13
ANALYSIS
In its November 9, 2010 decision, OWCP properly determined that appellant failed to file
a timely application for review. An application for reconsideration must be sent within one year
of the date of OWCP’s decision.14 A right to reconsideration within one year also accompanies
any subsequent merit decision on the issues.15 As appellant’s August 19, 2009 request for
reconsideration was submitted more than one year after the date of the last merit decision of
record on January 30, 2008, it was untimely. Consequently, she must demonstrate clear evidence
of error by OWCP in denying her claim.16
The Board finds that appellant has not established clear evidence of error on the part of
OWCP. In support of her request for reconsideration, appellant resubmitted previous medical
reports of record. She also submitted an August 19, 2009 note from Dr. Smith and a narrative
8

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

9

Annie L. Billingsley, 50 ECAB 210 (1998).

10

Jimmy L. Day, 48 ECAB 652 (1997).

11

Id.

12

Id.

13

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

14

Supra note 6.

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

16

See Debra McDavid, 57 ECAB 149 (2005).

4

statement detailing her injury and work assignment. Dr. Smith reported that appellant’s
employment duties had caused aggravation and acceleration of joint pain associated with the
fusion site and adjacent areas. However, this evidence is insufficient to establish that OWCP
erred in its denial of appellant’s claim.17 Dr. Smith did not provide detailed medical rationale
explaining how appellant’s work duties caused her alleged injury. Further, this evidence was
submitted after OWCP’s January 30, 2008 merit decision. The Board notes that clear evidence
of error is intended to represent a difficult standard. Evidence, such as a detailed wellrationalized medical report, which if submitted before the merit denial might require additional
development of the claim, is insufficient to establish clear evidence of error.18 Dr. Smith’s note
does not raise a substantial question as to the correctness of OWCP’s January 30, 2008 merit
decision or demonstrate clear evidence of error.
On appeal, appellant stated that she submitted her requests for reconsideration in a timely
manner and that the delay in sending Dr. Smith’s report was out of her control. While she
addressed her disagreement with OWCP’s denial of her claim, her general allegations do not
establish clear evidence of error because her arguments do not raise a substantial question as to
the correctness of OWCP’s decision. The Board notes that the underlying issue is medical in
nature and the medical evidence submitted was not sufficient to shift the weight of the evidence
in her favor and establish that OWCP erred in denying her claim.
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of OWCP’s decision.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.

17

See W.R., Docket No. 09-2336 (issued June 22, 2010).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (March 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

